      Case 3:20-cv-00033-KHJ-LGI Document 28 Filed 04/12/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION



KENT W. RATHMANN, individually and                                        PLAINTIFF
on behalf of all heirs-at-law and wrongful
death beneficiaries of Nicole Marie Rathmann,
deceased, and the Estate of Nicole Marie Rathmann


V.                                        CIVIL ACTION NO. 3:20-CV-33-KHJ-LGI


SUPERINTENDENT RON KING, in his individual                            DEFENDANTS
capacity, WARDEN DEAN EPPS, in his individual
capacity, and CORRECTIONAL OFFICERS JOHN
DOES 1-10, in their individual capacities representing
prison guards of the Central Mississippi Correctional Facility
and/or other employees, including supervisory officials whose
identities are currently unknown

                                       ORDER

      This action is before the Court on the Motion for Judgment on the Pleadings

[22] filed by Defendants Superintendent Ron King and Warden Dean Epps in their

individual capacities. For these reasons, the Court grants this motion.

I.    Facts and Procedural History

      Decedent Nicole Marie Rathmann (“Ms. Rathmann”) was an inmate at

Central Mississippi Correctional Facility (“CMCF”). Compl. [1] ¶ 10. In August

2018, while Ms. Rathmann was in her cell at the “Quick Bed A Building,” a fellow

inmate, Della Mae White brutally assaulted Ms. Rathmann by repeatedly striking

her in the head with a sock filled with locks and bars of soap. Id. ¶¶ 10, 14-15. No
      Case 3:20-cv-00033-KHJ-LGI Document 28 Filed 04/12/21 Page 2 of 7




officials at CMCF tried to “stop, intercede, or prevent the brutal beating of Nicole

M. Rathmann.” Id. ¶ 16.

      Officials discovered Ms. Rathmann later in her cell “unresponsive in a

seizure-like position” and brought her to a nearby hospital. Id. ¶ 17. Hospital

physicians diagnosed Ms. Rathmann with a “massive left cerebral infraction with

midline shift (intracranial bleeding).” Id. ¶ 18. These injuries ultimately caused Ms.

Rathmann’s death. Id. ¶ 23.

      Before White’s attack, another inmate, Marian O’Quinn, assaulted Ms.

Rathmann by striking her in the head with a phone. Id. ¶ 20. No CMCF official

tried to stop this attack or offered Ms. Rathmann medical assistance. Id.

      Plaintiff Kent W. Rathmann (“Rathmann”) sues under 42 U.S.C. § 1983, on

his own behalf, on behalf of all Ms. Rathmann’s heirs-at-law and wrongful death

beneficiaries, and on behalf of her estate. He named as Defendants Mississippi

Department of Corrections (“MDOC”), CMCF, Pelicia Hall in her official capacity,

and King, Epps, and Correctional Officers John Does 1-10 (“Doe Defendants”) in

their individual and official capacities. During the relevant time, King was the

Superintendent of CMCF, and Epps was the Warden of CMCF. The Court dismissed

the state law claims and the § 1983 claims against MDOC, CMCF, and all

individuals in their official capacity. Order [18]. The Court also dismissed the

claims against King and Epps in their individual capacity based on respondeat

superior. Id.




                                           2
      Case 3:20-cv-00033-KHJ-LGI Document 28 Filed 04/12/21 Page 3 of 7




      King and Epps now move to dismiss the rest of the claims against them in

their individual capacities based on qualified immunity. [22]. Rathmann requests

limited discovery to obtain facts sufficient to defeat qualified immunity. [25].

II.   Standard

      King and Epps bring their motion under Federal Rule of Civil Procedure

12(c).1 “A motion for judgment on the pleadings under Rule 12(c) is subject to the

same standard as a motion to dismiss under Rule 12(b)(6).” Doe v. MySpace, Inc.,

528 F.3d 413, 418 (5th Cir. 2008) (citing Johnson v. Johnson, 385 F.3d 305, 313 n.8

(5th Cir. 2002)). Under a Rule 12(b)(6) analysis, “the central issue is whether, in the

light most favorable to the plaintiff, the complaint states a valid claim for relief.” Id.

(quoting Hughes v. The Tobacco Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001))

(alteration omitted). That means it contains “sufficient factual matter, accepted as

true,” giving the claim “facial plausibility” and allowing “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556 (2007)). The plausibility standard does not ask for a probability of

unlawful conduct but does require more than a “sheer possibility.” Id. “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory




1 Rathmann argues that a motion under Rule 12(c) is premature because the pleadings
have not closed given the Court has not entered a case management order. Memo. in Opp.
[26] at 2. The case management order does not close the pleadings. The pleadings close
when the last pleading is filed. King and Epps filed their Answer [20], and Rathmann has
no right to file a responsive pleading. See Fed. R. Civ. P. 12(a).

                                            3
       Case 3:20-cv-00033-KHJ-LGI Document 28 Filed 04/12/21 Page 4 of 7




statements” do not satisfy a plaintiff’s pleading burden. Id. (citing Twombly, 550

U.S. at 555).

       Before a district court can allow limited discovery on a motion for qualified

immunity, it must first find the plaintiff has “[pled] specific facts that both allow the

court to draw the reasonable inference that the defendant is liable for the harm he

has alleged and that defeat a qualified immunity defense with equal specificity.”

Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012). Then the Court may order

limited discovery if it “remains ‘unable to rule on the immunity defense without

further clarification of the facts.’” Id. (quoting Lion Boulos v. Wilson, 834 F.2d 504,

507-08 (5th Cir. 1987)). This procedure requires the Court “first to conclude that the

allegations would overcome qualified immunity, and only then to allow ‘narrowly

tailored’ discovery aimed at facts required to decide qualified immunity.” Wooten v.

Roach, 964 F.3d 395, 406 (5th Cir. 2020) (citing Backe, 691 F.3d at 648).

III.   Analysis

       A.       Failure to Intervene under § 1983

       The only claim that remains pending against King and Epps in their

individual capacities is a failure to intervene claim under § 1983. King and Epps

argue that qualified immunity bars this claim. “The doctrine of qualified immunity

protects government officials from civil damages liability when their actions could

reasonably have been believed to be legal.” Brinsdon v. McAllen Indep. Sch. Dist.,

863 F.3d 338, 347 (5th Cir. 2017) (quoting Morgan v. Swanson, 659 F.3d 359, 371

(5th Cir. 2011) (en banc)). “A good-faith assertion of qualified immunity” shifts the



                                           4
       Case 3:20-cv-00033-KHJ-LGI Document 28 Filed 04/12/21 Page 5 of 7




burden of proof to the plaintiff “to show that the defense is not available.” Trent v.

Wade, 776 F.3d 368, 376 (5th Cir. 2015) (internal citations omitted). To rebut a

qualified immunity defense, Rathmann must establish King and Epps each

“(1) violated a statutory or constitutional right, and (2) that the right was clearly

established at the time of the challenged conduct.” Brinsdon 863 F.3d at 347

(quoting Swanson, 659 F.3d at 371) (internal quotations omitted). King and Epps

argue only that Rathmann fails to allege they violated Ms. Rathmann’s

constitutional rights through a failure to intervene.

       To succeed on a failure to intervene theory, Rathmann must show King and

Epps “(1) knew a fellow officer was violating an individual’s constitutional rights,

(2) w[ere] present at the scene of the constitutional violation, (3) had a reasonable

opportunity to prevent the harm but nevertheless, (4) chose not to act.” Joseph on

behalf of Est. of Joseph v. Bartlett, 981 F.3d 319, 343 (5th Cir. 2020) (citing Whitley

v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013)). King and Epps argue Rathmann does

not allege that they knew Ms. Rathmann was being assaulted, that they were

present during the assault and had a reasonable opportunity to prevent it, or that

they chose not to act. Memo. in Support [23] at 7-8.

       Rathmann does not refute King and Epps’ arguments. Instead, he contends

he cannot know these facts because “[w]hen a death occurs while an individual is in

custody, such as a jail, it is very difficult for a Plaintiff to get information, records,

incident report, etc. to determine exactly what happened, who was possibly

involved, and the extent of that involvement” as “[t]his information is exclusively in



                                             5
      Case 3:20-cv-00033-KHJ-LGI Document 28 Filed 04/12/21 Page 6 of 7




the control of Defendants.” Memo. in Opp. [26] at 4. The Court’s decision on King

and Epps’ Motion for Judgment on the Pleadings [22], then, depends on its decision

about discovery.

      B.     Request for Discovery

      The Court previously articulated the standard for determining whether to

grant discovery on qualified immunity, Order [18] at 11. But Rathmann still makes

no argument under this standard, instead lodging general policy arguments against

the qualified immunity doctrine. Memo. in Opp. [26] at 5-10.

      Rathmann does not plead sufficient facts showing that he is entitled to

discovery on qualified immunity. Rathmann also does not allege that King and Epps

knew Ms. Rathmann was being assaulted the night of White’s attack, were present

during the assault and had a reasonable opportunity to prevent it, or chose not to

act. See Joseph, 981 F.3d at 343 (citing Whitley, 726 F.3d at 646). With no other

allegations or argument, the Court is left to assume that Rathmann sues King and

Epps solely based on their official positions as superintendent and warden. Binding

precedent from the Fifth Circuit prevents the Court from allowing discovery on

qualified immunity without further explanation or allegations from Rathmann. See

Wooten, 964 F.3d at 406 (citing Backe, 691 F.3d at 648).

      Because it cannot grant discovery, the Court grants King and Epps’ Motion

for Judgment on the Pleadings [22] and dismisses the claims against them. The case

remains pending against the Doe Defendants. The Court will permit Rathmann to

obtain limited discovery to determine the identity of these Defendants. Hittle v.



                                          6
      Case 3:20-cv-00033-KHJ-LGI Document 28 Filed 04/12/21 Page 7 of 7




City of Garland, 1 F.3d 1236, 1993 WL 309911, at *2 (5th Cir. 1993) (citing Colle v.

Brazos Cnty., 981 F.2d 237, 243 (5th Cir. 1993)) (“A plaintiff should be given an

opportunity through discovery to determine the identity of a defendant; if the

plaintiff fails to name the defendant after a reasonable period of time, the claim is

subject to dismissal for failure to prosecute.”).

IV.   Conclusion

      The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the Court’s decision. For these

reasons, the Court GRANTS King and Epps’ Motion for Judgment on the Pleadings

[22] and DISMISSES WITH PREJUDICE the claims against them.

      This case remains pending against the Doe Defendants in their individual

capacities. Rathmann should contact the assigned magistrate judge within ten days

from the date of this Order to establish case management deadlines. The Court will

allow Rathmann fourteen days after the close of discovery to amend his complaint

to add the identity of the Doe Defendants. If no amendment is made by that date,

the Court will assume Rathmann has chosen not to pursue the Doe Defendants and

will dismiss the case as to the Doe Defendants without prejudice.

      SO ORDERED AND ADJUDGED this the 12th day of April, 2021.


                                                s/ Kristi H. Johnson
                                                UNITED STATES DISTRICT




                                            7
